DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“spacer structure” (e.g. claim 1)
“substructure” (e.g. claim 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-14, 17-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al. (U.S. PGPub 2014/0097176) in view of Hori et al. (WO0013466, cited in IDS, with reference to translation) and Baker et al. (U.S. Patent 4,444,094).
Claim 1: Bobgan et al. teaches a heating element assembly (10) for mounting on a belt food cooking apparatus adjacent a moving conveyor for cooking food products while carried on the moving conveyor (intended use), the heating element assembly comprising: first (22) and second (24) heat conducting outer plates and composed of corrosion resistant material (e.g. stainless steel - paragraph 30), the first and second heat conducting plates exposed to the ambient (interpreted as not completely covered by any other structure, i.e. at least some surface thereof open to the exterior environment) and forming the exterior of the heating element assembly (they are the outermost portions of the assembly as 
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the use of the heating element “for mounting on a belt food cooking apparatus adjacent a moving conveyor for cooking food products while carried on the moving conveyor” is considered intended use as it does not necessarily affect the structure of the heating element per se. The Heating element of Bobgan could be capable of being mounted to a conveyor to heat work products.
Bobgan does not disclose a spacer structure (i.e. separate from the pieces already sandwiched between the plates) disposed between the first and second outer plates to space the first and second outer plates apart from each other to accommodate the thickness of the one or more foil based heating elements. Instead, Bobgan discloses a peripheral rim (26) so as to delimit a primary housing member or housing "cover" member (FIG. 2) within which the "other," secondary housing member is receivable (paragraph 30). However, Hori teaches that a heating element of similar construction may have a spacer structure (32 – Fig. 5) as claimed as an alternative to a rim (18 –Figs. 1-4) as similarly disclosed by Bobgan (see Hori, paragraph 122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a spacer as taught by Hori instead of a rim, for example since it allows for the use of various heating elements by selection of a spacer with the correspondingly thickness (paragraph 163).
While the mounting structure (12) of Bobgan projects from one or both of the first and second outer plates for mounting one of the outer plates in desired position and exposed to other structures, it does not necessarily comprise mounting bracket assemblies (plural) projecting from one or both of the first and second outer plates for mounting one of the outer plates in desired position adjacent and 
Claim 2: Referring to Bobgan, the first and second outer plates are substantially planar (evident in Figs.). 
Claim 6: The first and second outer plates are composed of stainless steel (paragraph 30). 
Claim 7: Bobgan discloses that the one or more foil based heating elements comprises (not necessarily) a mica substrate (e.g. paragraph 16). However, Bobgan also discloses that such heaters are commonly made from mica, ceramic paper, Kapton.RTM. polyimide, silicon rubber, etc. (paragraph 5). Thus, it would have been obvious to have used an alternative known substrate such as polyimide or silicon rubber as it is an art recognized alternative to mica for such a heater. Further, the selection of a known material based on its suitability for its intended use has been held to be a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, Applicant has not cited any criticality for the claimed limitation (polyimide and silicon rubber are not disclosed, but incidentally mica is – page 8, lines 19-21).
Claim 8: Bobgan discloses a substructure (threaded fasteners 14) to position the first and second outer plates against the outer faces of the one or more foil based heating elements. 
Claim 9: The substructure comprises fasteners (14) extending through the thickness of at least one of the first and second outer plates (through 24) and through the foil based heating element(s) (via holes 80) to apply a clamping load on the planar heating element (paragraph 31). 
Claim 10: The fasteners are adjustable to adjust the clamping load applied to the heating element(s) (it is understood that the clamping load would be adjustable based on the torque applied to the fasteners). 
Claim 11: The fasteners are anchored to one of the first and second outer plates (anchored to the upper plate 22 at cavities 80) and extend through the thickness of the heating substructure (via holes 80) and the other outer plate (24). 
Claim 12: The fastener is threaded or welded to the first or second outer plate (threaded to the upper plate 22 via 82). 
Claim 13: Bobgan discloses that first (22) and second (24) plates are sealingly united at their peripheries via “conventional means/methods” (paragraph 30), and that the plates may be assembled via welding (paragraph 34). In light of this, the examiner submits that providing a weldment extending along the outer perimeter of the first and second outer plates would have been an obvious provision as welding would have been a conventional means for sealingly uniting two structures together.
Claim 14: Referring to Hori, the spacer structure extends along the perimeter of the outer plates outward of the foil based heating element(s) (paragraph 123 and Fig. 5). 
Claim 17: Referring to Hori, the spacer structure defines a gap between the first and second outer plates corresponding to the thickness of the foil based heating element (paragraph 163 and evident in Figs.). 
Claims 18-19: Bobgan discloses that first (22) and second (24) plates are sealingly united at their peripheries via “conventional means/methods” (paragraph 30), and that the plates may be assembled via welding (paragraph 34). In light of this, the examiner submits that providing a seal in the form of a weldment to seal the gap between the first and second outer plates from the exterior of the heating element assembly would have been an obvious provision as welding would have been a conventional means for sealingly uniting two structures together.
Claim 20: In light of the above and in view of Bobgan, it would have also been obvious for the spacer structure to comprise a weldment extending along the perimeters of the first and second outer plates in order to have also sealingly united the spacer with the plates of the assembly. 
Claim 21: The spacer structure as taught by Fig. 5 of Hori is not structurally integral with one or both of the first and second outer plates. However, Hori also teaches an alternative embodiment (Fig. 7) wherein the spacer plate is integral with one of the plates. It would have been obvious to one of ordinary skill in the art to have made the spacer integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). For example, an integral construction would eliminate a seam and may avoid potential leaks. Please note that in the instant application, page 10, lines 30-31, Applicant has not disclosed any criticality for the claimed limitation.
Claim 22: The spacer structure extends from one outer plate toward the other outer plate (evident in Fig. 5 of Hori et al.).
Claim 24: The mounting bracket assemblies of Baker et al. comprise pin assemblies (e.g. 61 or 37) projecting laterally from one of the first and second outer plates (62 or 58), the pin assemblies mountable with hardware members (e.g. brackets) to adjust the position of the outer surface of the outer plate (ultimately via rods 63/64) from which the pin assemblies project (e.g. the plate 58) relative to the moving conveyor (column 3, lines 40-50).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al., Hori et al., and Baker et al. as applied to claims 1 or 2 above, and further in view of Norris (U.S. Patent 3,646,880, cited in IDS).
Claim 3: Bobgan et al. and Hori et al. teach a heating element assembly substantially as claimed, except for wherein the first and second outer plates have a length in the range of about 900 mm to 1200 mm and have a width in the range of about 400 mm to 700 mm. However, Norris teaches that heating plates may be of any desired and required size and heating capacity but a typical size is 20 inches in length by 24 inches in width (508mm by 609mm). In other words, the overall size is determined based on the size requirements and capacity of the heating device. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have made the plate even larger as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For example, the plates would simply be made as long and wide . 
Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al., Hori et al., and Baker et al. as applied to claims 1 or 2 above, and further in view of Eggers (U.S. PGPub 2015/0122797, cited in IDS).
Claim 4: Bobgan et al. and Hori et al. teach a heating element assembly substantially as claimed, except for wherein the first and second outer plates have a thickness of about 4 mm to about 10 mm. However, Eggers teaches that the thickness of a plate for a heating element assembly is optimized to [a] provide the thermal conductance required to maintain a uniform temperature across the entire surface of the first plate in the presence of varying heat dissipation rates across the entire surface of the first plate while [b] minimizing the time required to heat up the first plate to the user-selected set-point temperature (paragraph 10). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have dimensioned the plate 4-10 mm thick as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Please note that in the instant application, page 8, lines 8-15, Applicant has not disclosed any criticality for the claimed limitation.
Claim 25: Hori et al. further teaches that an adhesive may be used between the heating element and the plates (e.g. paragraphs 110 and 122). The adhesive is not explicitly disclosed as heat conducting, although any material will conduct heat to some extent. Nevertheless, Eggers teaches a heating element assembly wherein a heat conducting adhesive is used between a plate and a heating element (paragraph 8). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have provided heat conducting paste or adhesive as taught by Hori et al. and Eggers for the purpose of enhancing the bond or surface contact between parts while not inhibiting thermal conduction as would have readily occurred to the skilled artisan.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al., Hori et al., and Baker et al. as applied to claim 14 above, and further in view of Inohara et al. (U.S. Patent 4,357,557).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bobgan et al., Hori et al., Baker et al., and Inohara et al. as applied to claim 15 above, and further in view of Buckhout (U.S. PGPub 2017/0253142).
The seal of Inohara et al. is an adhesive such as epoxy (column 3, line 45), not a weldment. However, Buckhout teaches that a seal may be made in a similar assembly using any of a sealant, adhesive, or weld (paragraph 42). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a weldment instead of, for example, adhesive, as the seal as they are art recognized equivalents for this purpose.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. Patent 4,444,094) in view of Bobgan and Hori et al.
Bobgan et al., Hori et al., and Baker et al. teach heating element assemblies a claimed in claim 1 (see above). Baker et al. also discloses a cooking apparatus comprising a plurality of heating element assemblies (39, 74) and disposed adjacent a moving conveyor (16, 21). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have constructed the heating element assemblies of Baker et al. as taught by Bobgan and Hori et al., for example since the Bobgan heating assembly is an improvement over prior rod-type heaters, such as providing more consistent heating and heat profiling (e.g. Bobgan et al., paragraph 10). More generally, using the known heater structure of Bobgan and Hori et al. to improve the similar heaters of Baker et al. would have been obvious to one of ordinary skill.

Response to Arguments
12/23/2020 have been fully considered but they are not persuasive.
Applicant submits that the examiner’s interpretation of the heater cartridge 40 of Bobgan as equating to the claimed “one of more foil based nominally planar heating elements” is “somewhat of a ‘stretch’”. Applicant is entitled to this opinion, but the examiner has consistently maintained this stance throughout prosecution. The heater cartridge 40 of Bobgan overall may be reasonably construed as a “heating element”, and it is specifically “foil based” in the sense that it possesses a foil element 60. Even Applicant’s own foil based heating element is not strictly limited to a foil per se as it includes at least mica layers surrounding the foil (instant application, page 8, lines 19-21). The fact that the heating element of Bobgan includes some additional structure, such as its own casing structure 42 (including members 44 and 46), does not preclude interpreting it as a “foil based…heating element”. This being established, the outer surfaces of the heating element casing members 44 and 46 would equate to the outer surfaces of the foil based heating element. None of Applicant’s amendments, including those filed 12/23/2020, have been directed toward this limitation, but have instead focused on other aspects of the claim. In the amendment filed 12/23/2020, Applicant has essentially only added that the “heat conducting outer plates… [form] the exterior of the heating element assembly”. The examiner has consistently equated the “heat conducting outer plates” to the members 22 and 24 of Bobgan et al., which clearly read on this limitation, and are separate components from the foil based heating element. The amendment does not preclude or otherwise affect the examiner’s interpretation of the heating element.
Applicant also asserts that even if the casing 42 is interpreted as comprising the outer surface of the heating element, then it is not in “face to face contact” with the adjacent surfaces of the exterior housing 20. Applicant vaguely cites Figure 1 and “the other figures of Bobgan” as evidence of this assertion, alluding to some spacing between these elements. However, the same figures appear to show the contrary to the examiner. Furthermore, as cited in the previous Office Action, paragraph 31 clearly describes “intimate engagement” between the casing members of the heating cartridge with the housing members (22 and 24). No other members are present between the members 44/46 and the members 22/24, and they are bolted together into “intimate engagement”. Therefore they are in face to face contact as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726